Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
	 Examiner called Applicant (attorney Gregory Turocy) and told him that Examiner has considered the Applicant’s amendment response filed on 05/24/2022 and found it to have overcome all the clam objections as well as 112b rejections issued in the previous office action. Therefore, claim objection for claim 9 and rejections 112b for claims 1-10 issued in the previous office action has been withdrawn and hence, this has placed case in allowable condition. 
The Examiner further stated that although, the Applicant has claimed priority to foreign application, this priority has not been considered as the Applicant did not file certified copy of the original along with its English translation (if original is not in English). The Applicant, acknowledged non-filing of certified copy till date and agreed with the statement of the Examiner. 
Allowable Subject Matter
 Claims 1-10 are allowed.
This communication warrants no examiner’s reason for allowance, as applicant’s reply filed on 5/24/2022 along  with amendment of claims, office action mailed on 02/25/2022 and the Interview Summary dated 08/01/2022 (attached)  make evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s Remarks and claim amendment filed on May 24, 2022 with respect to arguments that point out and make clear the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/           Primary Examiner, Art Unit 2497